t c memo united_states tax_court diana t visco petitioner v commissioner of internal revenue respondent docket no filed date diana t visco pro_se carol-lynn eb moran for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an addition_to_tax pursuant to sec_6651 of dollar_figure ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner is required to include dollar_figure in compensation_for services backpay and interest on backpay in her gross_income whether petitioner is required to include a dollar_figure state_income_tax refund and dollar_figure of interest in her gross_income and whether petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file her federal_income_tax return findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in philadelphia pennsylvania at the time she filed her petition petitioner was a reading specialist for the school district of cheltenham township district until june of in june of the district asked petitioner not to return to work the following school year and in august of she was suspended from her position with the district in november of the district’s school board board voted to dismiss petitioner for willfully violating school laws when she failed to follow directives of superiors petitioner appealed the board’s decision to dismiss her on date the secretary of education for the commonwealth of pennsylvania secretary reversed the board’s decision and ordered the district to reinstate petitioner to the position which she had held during the school year or a comparable position with backpay plus interest pincite percent per annum the board appealed the secretary’s order and on date the commonwealth court of pennsylvania commonwealth court affirmed the secretary’s decision the district employed petitioner from september of until june of as compensation_for services provided by petitioner during she received dollar_figure petitioner cashed the checks representing this compensation petitioner did not return to work with the district after june of as a result of the above proceedings regarding petitioner’s dismissal the district attempted to pay petitioner backpay for the and school years on date the district issued two checks payable to petitioner in the amounts of dollar_figure and dollar_figure these checks represented dollar_figure in backpay and interest on backpay after payroll deductions however petitioner never cashed these checks and they were subsequently voided by the district on date the commonwealth court ordered the district to pay this represents total compensation_for services before payroll deductions petitioner dollar_figure the dollar_figure amount was computed as follows salary 1dollar_figure salary dollar_figure additional interest dollar_figure reimbursement for benefits dollar_figure total dollar_figure ‘this amount consists of a base salary of dollar_figure less interim earnings_of dollar_figure plus interest to date of dollar_figure this amount consists of a base salary of dollar_figure less interim earnings_of dollar_figure plus interest to date of dollar_figure ‘there is a dollar_figure difference between the dollar_figure dollar_figure big_number in backpay and interest on backpay that the district ultimately paid petitioner and the dollar_figure in backpay and interest on backpay that the district offered her on date the dollar_figure in additional interest represents percent interest on dollar_figure ‘this amount constitutes reimbursement for medical and dental benefits that petitioner did not receive while terminated there is a small difference of dollar_figure the district issued two checks to petitioner each dated date totaling dollar_figure these checks represented backpay and interest on backpay of dollar_figure after payroll deductions ’ the district also issued a check to petitioner dated date in the amount of dollar_figure as reimbursement for benefits petitioner had not received a courier presented the checks to petitioner on date sa portion of the payroll deductions consisted of dollar_figure in federal income taxes however the record is not clear whether petitioner also received the third check for dollar_figure on date it is irrelevant to our inguiry since the check for dollar_figure was not included in the form_w-2 wage and tax statement for and is not included in respondent’s determination of unreported income it is clear from the record that the two checks for backpay and interest on backpay were delivered to petitioner on date petitioner took the checks and called the district‘s attorney and told him she was refusing the checks petitioner then returned the checks to the courier the district mailed petitioner a form_w-2 wage and tax statement showing taxable_income of dollar_figure and dollar_figure in withholdings for federal_income_tax purposes taxable_income was based on the following biweekly paychecks of dollar_figure dollar_figure paycheck dollar_figure salary dollar_figure salary additional interest dollar_figure total state wage sec_146 dollar_figure less payments to pennsylvania school employees retirement_system big_number total taxable wages dollar_figure lat the end of each school year teachers are given a summer payoff which is a total of four biweekly paychecks this amount consists of dollar_figure in salary and dollar_figure in additional interest the dollar_figure reimbursement for medical and dental benefits not received while terminated was not included in the form_w-2 for additionally petitioner received a dollar_figure state_income_tax refund and dollar_figure of interest during taxable_year on date petitioner filed a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return petitioner questioned the accuracy of the form_w-2 that she had received from the district on the basis of advice received from the internal revenue service’s irs taxpayer service petitioner filed a form_4852 substitute for form_w-2 wage and tax statement or form 1099r distributions from pensions annuities retirement or profit-- sharing plans ira’s insurance contracts etc petitioner sent the form_4852 to the irs’s philadelphia criminal investigation unit in june of petitioner did not provide details of any wages or taxes withheld on the substitute form_w-2 because she was uncertain as to which items of income to include in her calculations however petitioner asserted on the substitute form_w-2 that her employer’s form_w-2 does not appear to be valid because money reported as earnings may actually be monies illegally withheld from taxpayer’s retirement fund during the years of credited service if money reported as earnings constitute employer contractual liability for wrongful discharge of taxpayer then amount entered is inaccurate employer obligation pincite per cent annum exceeds the amount entered in box monies issued to taxpayer identified as payroll checks and ' dated date are not constructively received because they are wages tips and other compensation ‘the payroll check for dollar_figure represented backpay and interest on backpay of dollar_figure after payroll deductions for the school year ‘petitioner appears to be referring to check no not check no is a payroll check for dollar_figure which represented backpay and interest on backpay of dollar_figure after payroll deductions for the school year inaccurately identified as retirement salary taxpayer has not filed any application_for retirement allowance moreover these checks serve to validate a grossly inaccurate retirement fund consequently the taxpayer does not know how to complete tax filing for the tax_year and kindly requests a thorough investigation into this matter the substitute form_w-2 was accompanied by a letter requesting a criminal investigation into the matter in the letter petitioner stated she wished to complete her federal tax_return in a manner that would allow her to preserve her legal rights on date petitioner filed a form_2688 application_for additional extension of time to file u s individual_income_tax_return petitioner provided the following explanation for her request i requested a criminal investigation of monies reported on my w-2 i have not received any information about the information given on form_4852 dated date and sic am uncertain about how to file my tax_return on date the commonwealth court ordered the district to pay the sum of dollar_figure into the commonwealth ‘neither of the paychecks nor the accompanying payment stubs identified the payment as retirement salary the only references to retirement salary were explanatory notes on the payment stubs indicating that the payroll deductions taken from petitioner’s pay for retirement benefits are based on her retirement salary the difference between the dollar_figure that the commonwealth court ordered the district to pay petitioner on date and the dollar_figure that the commonwealth court ordered continued court since petitioner had refused to keep the two checks presented to her on date the district paid dollar_figure into the commonwealth court on date on date the irs sent a form_4598 form_w-2 or not received or incorrect to the district the form_4598 indicated that the district’s form_w-2 differed from petitioner’s records the district responded on the back of the same form by indicating that petitioner’s form_w-2 was mailed to her in january of on date the commonwealth court opened a bank account with dauphin deposit bank and trust co for the benefit of petitioner in order for petitioner to withdraw cash from the account all that she was required to do was to write a letter to the commonwealth court requesting access to the funds by letter dated date the commonwealth court notified petitioner that it had transferred the dollar_figure to an interest-bearing account in her name on date respondent mailed a statutory_notice_of_deficiency to petitioner for the taxable_year continued the district to pay into the commonwealth court on date was the result of payroll withholdings the checks for backpay and interest had net amounts of dollar_figure and dollar_figure thus dollar_figure plus dollar_figure plus dollar_figure reimbursement for medical benefits not received while terminated equals dollar_figure as of the date of trial petitioner had not contacted the commonwealth court requesting access to the dollar_figure that the district had deposited with dauphin deposit bank and trust co for her benefit petitioner has never filed a federal_income_tax return for the taxable_year opinion gross_income the first issue is whether petitioner is required to include dollar_figure in compensation_for services backpay and interest on backpay in her gross_income gross_income includes income from whatever source derived including compensation_for services see sec_61 a compensation_for services performed during at trial petitioner acknowledged that she received and cashed paychecks for services performed in since compensation_for services rendered is includable in gross_income and petitioner does not dispute that she received it we hold that petitioner is required to include dollar_figure of wages for services that she performed in in her gross_income b backpay and interest on backpay with regard to the backpay and interest on backpay petitioner appears to argue in the alternative that she never constructively received these amounts the money was a damage -- - award in a tortlike action and not backpay and the income is an unauthorized withdrawal from her pension_plan the amount of any item_of_gross_income shall be included in the taxable_year in which it is actually or constructively’ received by the taxpayer see sec_451 sec_1_451-1 income_tax regs amounts owed to cash_basis taxpayers are not to be included in the taxpayers’ income unless it appears that the money was available to them the payor was able and ready to pay them their right to receive the money was not restricted and their failure to receive the cash resulted from the exercise of their own choice see 36_tc_111 the district made two attempts to pay petitioner for the backpay and interest on backpay during checks were initially issued to petitioner in february of and subsequently voided by the district because petitioner did not sec_1_451-2 income_tax regs defines the term constructive receipt as follows a general_rule income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions cash the checks the district made another attempt to pay petitioner in december of this time petitioner took the checks and called the district’s attorney and told him she was refusing the checks petitioner then returned the checks to the courier we conclude that the money was available’ to petitioner and the district was able and willing to pay her nevertheless petitioner characterized the district’s attempt to deliver the checks as a settlement offer which she rejected we disagree before delivering the checks the commonwealth court established the exact amount due petitioner for backpay interest on backpay and benefits the district was not negotiating it was complying with the commonwealth court’s date order consequently when the courier delivered the checks to petitioner on date she had the right to a specific amount of money and the power to receive that money petitioner argues that a substantial restriction existed on the money when the commonwealth court deposited the funds with dauphin deposit bank and trust co for her benefit however that account was established for petitioner’s benefit in and our inquiry turns on whether a substantial restriction mya check in the hands of a taxpayer ordinarily means that the funds are immediately available 148_f3d_1027 8th cir existed in when the checks were delivered to petitioner in december of they were payable only to petitioner and none of the documents and orders involved in the various proceedings contained any indication of any condition or limitation imposed upon petitioner’s receipt of the checks petitioner had unfettered control_over the checks in but returned them thus the money was not restricted and petitioner’s failure to benefit from the amounts represented by the checks resulted from the exercise of her own choice therefore we conclude that petitioner constructively received the backpay and interest on backpay in 2petitioner had dollar_figure in federal income taxes withheld from the two checks issued to her for backpay and interest on backpay assuming arguendo that petitioner was correct and that she did not constructively receive the checks for backpay and interest on backpay in petitioner would have overpaid her federal income taxes the tax_court has jurisdiction to award to a taxpayer a refund of overpaid taxes if the commissioner issued the notice_of_deficiency within the later of years after the tax was paid or years after the return was filed see sec_6511 a and b and b b 516_us_235 the 2-year period applies and the 3-year period does not if the taxpayer did not file his or her income_tax return before the commissioner issued a notice_of_deficiency for that year see sec_6511 b and b commissioner v lundy supra pincite petitioner did not file a tax_return for respondent mailed the notice_of_deficiency on date we may order a refund of any overpayments petitioner made within the years preceding date petitioner’s payments of taxes for were made by the district through withholding continued petitioner’s next argument is that the totality of the circumstances in this matter points to the nature of the action as a tortlike action and the nature of the money as damages’ and not backpay we disagree gross_income does not include the amount of any damages received on account of personal injuries or sickness see sec_104 the term ‘damages received whether by suit or agreement ’ means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or continued withheld income taxes are deemed paid on apr of the year following the taxable_year see sec_6513 baral v united_states __ u s __ u s l w date thus petitioner is deemed to have paid income_tax for on date which is more than years before date if petitioner did not constructively receive the income for backpay and interest on backpay in then she would have overpaid her taxes but would be time barred to claim credit for any overpayment furthermore when petitioner actually or constructively receives the dollar_figure plus interest from the interest-bearing account with dauphin deposit bank and trust co she will presumably have received taxable_income owe tax on that income and might be unable to get any credit for the taxes previously paid 3petitioner seems to be arguing that the backpay was really a damage award and thus under sec_104 is excluded from gross_income ‘the small_business job protection act of publaw_104_188 sec a 110_stat_1838 amended sec_104 to limit the exclusion inter alia to personal physical injuries or physical sickness the amendment does not apply to damages collected before the date of its enactment and has no bearing here through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs in order for damages to be excludable from gross_income under sec_104 the taxpayer must demonstrate that the underlying cause of action is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness see 515_us_323 the record in this case shows that petitioner’s dispute with the district was over her dismissal for failure to comply with the directives of her superiors there is nothing in this record that would indicate that the dispute involved a tortlike action or a personal injury as stated in the opinion of the secretary of education the district’s dismissal action is based upon a conclusion that visco persistently and willfully violated the school laws when she failed to comply with requests made by the principal assistant superintendent and superintendent as correctly pointed out by visco the district’s action involves three elements all of which must be satisfied in order for us to uphold the district’s action the district has the burden of proving by substantial evidence that visco’s actions were persistent willful and violations of school law substantial evidence has been defined as such relevant evidence as a reasonable mind might accept as adequate to support a conclusion xk kek recovery_of backpay in this context does not fall within the exclusion of sec_104 because it does not satisfy the -- - critical element of being on account of personal_injury_or_sickness commissioner v schleier supra pincite in the instant case the record is clear that the payments made to petitioner were for backpay and interest on backpay we conclude that the income from backpay and interest on backpay does not fall within the exclusion from income set forth in sec_104 a petitioner’s final argument is that the money received from the district was an unauthorized withdrawal from her pension petitioner bears the burden_of_proof see rule a other than petitioner’s testimony that she was concerned that the payment for backpay offered by the district could have been an unauthorized withdrawal from her retirement fund she offered no proof that the money was withdrawn from the pennsylvania school employees retirement_system all of the other evidence supports a conclusion that none of the amounts in issue constituted withdrawals from petitioner’s retirement fund in fact petitioner’s form_w-2 reflects dollar_figure in contributions by her to the pension_plan during the year thus we conclude that petitioner’s assertion lacks merit cc state_income_tax refund and interest_income petitioner stipulated that she received a dollar_figure state_income_tax refund in that she had claimed as a deduction in prior years petitioner offered no evidence that respondent’s -- - determination is in error petitioner also stipulated that she received dollar_figure of interest in we sustain respondent’s determination regarding these items sec_665l a addition_to_tax the final issue is whether petitioner is liable for the addition_to_tax under sec_6651 for petitioner contends that she did not have enough information to file a return because she could not verify that part of the income reflected on her form_w-2 represented backpay and interest on the backpay rather than an unauthorized withdrawal from her retirement fund it is well settled that in order to avoid the addition_to_tax prescribed by sec_6651 petitioner bears the burden of proving both that the failure did not result from willful neglect and that the failure was due to reasonable_cause sec_665l1 a 469_us_241 willful neglect denotes a conscious intentional failure or reckless indifference united_states v boyle supra pincite reasonable_cause correlates to ordinary business care and prudence id pincite n sec_301 6651-l1 c proced admin regs petitioner was aware of her need to file a return but questioned the information on the form_w-2 that she received from the district petitioner contacted the district but was unable to satisfy her concerns petitioner contacted the irs and on the basis of the advice of the irs’s taxpayer service timely filed a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return for petitioner again attempted to obtain information from the district but was not satisfied petitioner contacted the irs again and was advised to contact the irs’s criminal investigation unit and to file a form_4852 substitute for form_w-2 wage and tax statement or form 1099r distributions from pensions annuities retirement or profit-sharing_plans ira’s insurance contracts etc when petitioner contacted the service’s criminal investigation unit she indicated that she wanted to complete her federal tax_return in a manner that would allow her to preserve her rights but that she did not know how to complete her tax filing for petitioner requested an investigation into the matter in august of petitioner filed a form_2688 application_for additional extension of time to file u s individual_income_tax_return and notified the irs that she still had not received the information that she previously requested as a result petitioner asserted that she did not know how to file her return the irs sent form_4598 form_w-2 or not received or incorrect to the district indicating that petitioner’s records -- - differed from the district’s that letter was sent nearly years after petitioner had advised the irs of her concerns when she filed form_2688 for an additional extension of time to file her tax_return the district’s response to the irs indicated only that the district mailed petitioner a form_w-2 in january of petitioner had dollar_figure in federal income taxes withheld from her paychecks in respondent’s notice_of_deficiency indicates that petitioner’s correct_tax liability is dollar_figure as of the date of trial petitioner had not contacted the commonwealth court requesting access to the dollar_figure that the district deposited with dauphin deposit bank and trust co for her benefit in other words percent of petitioner’s federal tax_liability as determined by respondent was paid in and as of she still had not requested access to the funds deposited on her behalf for backpay and interest on backpay because of her confusion about the nature of these funds we think petitioner was sincere in her confusion about the nature of the backpay that had been awarded to her while petitioner was mistaken about the nature of the backpay she subjectively believed that her concerns were real she was forthcoming with the irs about her confusion and she asked for assistance and she did the best that she was personally capable of doing to comply with the law consequently we do not sustain respondent’s determination that petitioner is liable for an addition_to_tax pursuant to sec_665l1 a decision will be entered for respondent with respect to the deficiency and for petitioner with respect to the addition_to_tax under sec_665l a
